The several counts of the complaint, each respectively, claim of defendant the license tax for the years of 1931, 1932, 1933, 1934, and 1935, which begin October first of the year preceding, for engaging in the business of lending money, as provided in the Revenue Act of 1919, at page 419, § 361, schedule 70.
The license tax there provided for is only applicable to one "whose principal business is lending money."
There is an agreed statement of facts in which it is stipulated that the sole question in this case is whether defendant was during that time engaged principally in the business of lending money. If so, it is not *Page 576 
denied that defendant is due to pay the tax under our case of State v. Tuscaloosa Building  Loan Association, 230 Ala. 476,161 So. 530, 99 A.L.R. 1019.
It is agreed that from the beginning of the tax year 1931, to wit, October 1, 1930, defendant "has been practically defunct, and said business has consisted almost entirely of the liquidation of said loans made by defendant during the tax years 1928 and 1929."
It also there appears that defendant, a building and loan association, did not advertise for or seek borrowers during the years here in question; and only made loans as follows: 1931, one loan for $1,750; 1932, one for $750; 1933, none; 1934, two aggregating $2,100; 1935, six aggregating $4,050. In the tax year of 1928, it loaned $139,843.03; in 1929, $80,750; in 1930, $16,650. During the years 1931 to 1935, inclusive, its income was almost wholly from loans made in the preceding years, and its business almost entirely was in the liquidation of those loans.
With that agreed upon, it is our view that the proper inference is that defendant was not during those years engaged principally in lending money, and was not due to pay the license tax provided for one so engaged.
We think the judgment should be reversed and one rendered in favor of defendant, who is the appellant here.
THOMAS and KNIGHT, JJ., concur.